In an action, inter alia, to foreclose a mortgage, the defendant *1276Reginald Teel, as administrator of the estate of Flossie Teel, appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (DiBella, J.), entered August 27, 2009, as granted that branch of the plaintiffs motion which was to appoint a referee to compute the amount due and owing to it, and denied his cross motion, in effect, to vacate his default in answering the complaint or appearing in the action, and for leave to interpose an answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to offer a reasonable excuse for his failure to answer or appear in the action and did not set forth the existence of a potentially meritorious defense to foreclosure (see NYCTL 2005-A Trust v 2137-2153 Nostrand Ave. Assoc., L.P., 69 AD3d 697, 698 [2010]). Accordingly, the Supreme Court properly denied his cross motion, in effect, to vacate his default and for leave to interpose an answer, and properly granted that branch of the plaintiffs motion which was to appoint a referee to compute the amount due and owing to it (see CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141 [1986]; 393 Lefferts Partners, LLC v New York Ave. at Lefferts, LLC, 68 AD3d 976 [2009]; Bank of N.Y. v Segui, 42 AD3d 555 [2007]; Chase Manhattan Mtge. Corp. v Murphy, 2 AD3d 559 [2003]). Rivera, J.P., Balkin, Austin and Roman, JJ., concur.